DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 07/27/2021 is acknowledged and has been accepted by the Examiner.  The Applicant has cancelled claim 11.  Claims 1-10 and 12-17 are pending in the application and have been examined.

Claims 1-10 and 12-17 are allowable in view of the amendment and arguments filed by the applicant on 07/27/2021 and reasons stated in the Office action mailed on 04/27/2021.  All rejections of claims detailed in the Office action mailed on 04/27/2021 have been withdrawn.
Allowable Subject Matter
Claims 1-10 and 12-17 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a system comprising: a first stage configured to move in at least an X-direction and a perpendicular Y-direction; a second stage disposed on the first stage, wherein the second stage provides six degrees of freedom; a chuck that is configured to hold a workpiece is disposed on the second stage; at least one X-direction actuator, at least one Y-direction actuator and at least one Z-direction actuator disposed on the second stage; two interferometer mirrors disposed on perpendicular edges of the second stage; at least one vertical position feedback sensor disposed on the second stage; 
Claims 2-9 are allowable because they are dependent on claim 1.
Claim 10 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a method comprising: providing a system that includes a first stage, a second stage disposed on the first stage, and a chuck disposed on the second stage, wherein the second stage provides six degrees of freedom; disposing a workpiece on the chuck; Page 3 of 6Application No. 16/902,640 Docket No. 078697.00423 (P5612US2)moving the first stage and the second stage independent of each other, wherein moving the second stage includes moving the second stage in the X-direction using at least one X- direction actuator disposed on the second stage, in combination with the rest of the limitations of claim 10.
Claims 12-17 are allowable because they are dependent on claim 10.

Hazelton (U. S. Patent 7,288,859 B2) is the closest prior art to the Applicant’s claimed invention.  However Hazelton does not teach of a system comprising: a second stage disposed on a first stage, wherein the second stage provides six degrees of freedom and an actuator disposed on the second stage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886